Name: Council Regulation (EC) No 2129/94 of 19 August 1994 applying to South Africa some of the advantages granted by the Community to developing countries under the scheme of generalized tariff preferences
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  international trade;  industrial structures and policy;  Africa
 Date Published: nan

 31 . 8 . 94 Official Journal of the European Communities No L 225/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2129/94 of 19 August 1994 applying to South Africa some of the advantages granted by the Community to developing countries under the scheme of generalized tariff preferences 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in deve ­ loping countries (') shall be granted in respect of the products originating in South Africa listed in the Annexes I and II to this Regulation , subject to the conditions and relevant arrangements laid down by Regulation (EEC) No 3831 /90 . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas South Africa's state of development and the deterioration of its economy warrant the granting of the benefit of generalized preferences to enable it to step up its exports in order to give a spur to its economic deve ­ lopment, foster its industrialization and increase its growth rate ; Whereas, bearing in mind the progress made in reviewing the Community scheme, the benefit of the generalized preferences arrangements should now be extended to a number of industrial products originating in South Africa, HAS ADOPTED THIS REGULATION : Article J The benefit of the arrangements provided for in Article 1 of Council Regulation (EEC) No 3831 /90 of 20 December Article 2 Annex I to Regulation (EEC) No 3831 /90 shall be supple ­ mented by the entries set out in Annex I to this Regula ­ tion . The line '388 South Africa' shall be added to Part A of Annex III to Council Regulation (EEC) No 3831 /90 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1994. For the Council The President Th. WAIGEL (') OJ No L 370, 31 . 12. 1990 , p. 1 . Regulation as last amended by Regulation (EEC) No 3917/92 (OJ No L 396, 31 . 12. 1992, p . 1 ). No L 225/2 Official Journal of the European Communities 31 . 8 . 94 ANNEX I Order No CN code Taric Description Fixed duty-free amounts Beneficiary countries or territories Amount (Ecu) ( 1 ) (2) (3) (4) (5) 10.0047 2820 Manganese oxides South Africa 2 000 000 10.0605 4406 Railway or tramway sleepers (cross ties) of wood South Africa 224 000 10.0607 4409 Wood (including strips and friezes for parquet flooring not South Africa 379 000 assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces , whether or not planed, sanded or finger-jointed The entries appearing against Order Nos 10.1217 and 10.1227 are replaced by the entries below 10.1217 9401 20 00 Seats and parts thereof South Africa 21 800 000 9401 30 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 30 9401 90 80 10.1230 9403 10 Metal furniture of a kind used in offices, in the bedroom and South Africa 4 800 000 9403 20 91 other metal furniture, wooden furniture of a kind used in 9403 20 99 offices, in the kitchen, other furniture in wood, in plastic, 9403 30 parts of furniture 9403 40 9403 60 90 9403 70 90 9403 90 10.1235 9403 50 Wooden furniture of a kind used in the bedroom South Africa 3 167 000 10.1237 9403 60 10 Wooden furniture of a kind used in the dining room and the South Africa 2 637 000 living room 31 . 8 . 94 Official Journal of the European Communities No L 225/3 ANNEX II CN code Description of goods 2519 90 10 Magnesium oxide, other than calcined natural magnesium carbonate 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading No 2825 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers ex 2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon, excluding products falling within subheadings 2704 00 19 and 2704 00 30 2707 10 10 Benzole, for use as a power or heating fuel 2707 20 10 Toluole, for use as a power or heating fuel 2707 30 10 Xylole, for use as a power or heating fuel 2707 50 10 Other aromatic hydrocarbon mixtures of which 65 % or more by volume (in ­ cluding losses) distils at 250 °C by the ASTM D 86 method, for use as a power or heating fuel 2707 60 00 Phenols 2707 91 00 Creosot oils 2707 99 1 1 Crude light oils of which 90 % or more by volume distils at temperatures of up to 2707 99 19 200 °C 2707 99 50 Basic products 2707 99 99 Other Light oils : 2710 00 11  For undergoing a specific process 2710 00 15  For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 11 Medium oils : 2710 00 41  For undergoing a specific process 2710 00 45  For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 41 Gas oils : 2710 00 61  For undergoing a specific process 2710 00 65  For undergoing chemical transformation by a process other than those specified in respect of subheading 27100061 Fuel oils : 2710 00 71  For undergoing a specific process 2710 00 72  For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 71 2711 Petroleum gases and other gaseous hydrocarbons, excluding products falling within subheading 2711 12 19 2712 Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes whether or not coloured Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90  Other 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) No L 225/4 Official Journal of the European Communities 31 . 8 . 94 CN code Description of goods 2809 Diphosphorus pentaoxide ; phosphoric acid and polyphosphoric acids 2833 Sulphates ; alums ; peroxosulphates (persulphates) ex 2844 30 1 1 Cermets other than raw, waste and scraps ex 2844 30 51 Cermets other than raw, waste and scraps 2901 10 10 Saturated acyclic hydrocarbons, for use as power or heating fuel 2926 20 00  1-Cyanoguanidine (dicyandiamide) 2926 90 - Other 2934 Other heterocyclic compounds ex 2936 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivates thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent, excluding products falling within sub ­ headings 2936 22 00, 2936 27 00, 2936 28 00 and 2936 29 90 ex 2937 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones, excluding products falling within subheadings 2937 21 00 and 2937 29 10 ex 2939 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives, excluding products falling within subheading 2939 90 1 1 ex 2941 Antibiotics, excluding products falling within subheadings 2941 30 00 and 2941 40 00 ex Chapter 30 Pharmaceutical products, excluding products falling within subheadings 3001 20 10 , 3001 90 10, 3001 90 91 , 3002 10 95 and 3002 90 10 3203 00 90 Colouring matter of animal origin and preparations based thereon Chapter 33 Essential oils and resinoids ; perfumery, cosmetic or toilet preparations ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, 'dental waxes' and dental preparations with a basis of plaster, excluding products falling within subheadings 3402 and 3403 Cinematographic film, exposed and developed, whether or not incorporating sound track or consisting only of sound track :  of a width of 35 mm or more : Other : 3706 10 99    Other positives 3706 90 51     Newsreels     Other, of a width of : 3706 90 91 Of less than 10 mm 3706 90 99      Of 10 mm or more 3806 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums ; 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant ­ growth regulators , disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) 3812 Prepared rubber accelarators ; compound plasticizers for rubber or plastics, not else ­ where specified or included ; anti-oxidizing preparations and other compound stabilizers for rubber or plastics 3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included 31 . 8 . 94 Official Journal of the European Communities No L 225/5 CN code Description of goods 3822 00 00 Composite diagnostic or laboratory reagents, other than those of heading No 3002 or 3006 3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included 4206 Articles of gut (other than silkworm gut), of goldbeater's skin, of bladders or of tendons 4302 30 Whole skins, and pieces or cuttings thereof, assembled 4303 Articles of apparel, clothing accessories and other articles of furskin 4404 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrellas, tool handles or the like ; chipwood and the like 4405 00 00 Wood wool ; wood flour ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness exceeding 6 mm, excluding products falling within subheadings 4407 10 71 , 4407 10 91 , 4407 10 93, 4407 10 99, 4407 21 60, 4407 21 70, 4407 21 80, 4407 22 60, 4407 22 80, 4407 23 90, 4407 91 90, 4407 92 90, 4407 99 91 , 4407 99 93, 4407 99 99 ex 4408 Veneer sheets and sheets for plywood (whether or not spliced) and other wood sawn lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness not exceeding 6 mm, excluding products falling within subheadings 4408 10 91 and 4408 90 91 4414 00 Wooden frames for paintings, photographs, mirrors or similar objects 4416 00 Casks, barrels, vats, tubs and other coopers ' products and parts thereof, of wood, inlcuding staves 4417 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood ; boot or shoe lasts and trees , of wood 4418 50 00 Shingles and shakes ex 4419 Tableware and kitchenware, of wood, excluding products falling within subheading 4419 00 10 ex 4420 Wood marquetry and inlaid wood ; caskets and cases for jewellery or cutlery, and similar articles, of wood ; statuettes and other ornaments, of wood ; wooden articles of furniture not falling in Chapter 94, excluding products falling within subhea ­ dings 94, excluding products falling within subheadings 4420 90 1 1 and 4420 90 19 Other articles of wood : 4421 10 00  Clothes hangers  Other :   Other : 4421 90 91    Of fibreboard 4502 00 00 Natural cork, debacked or roughly squared, or in rectangular (including square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) 4503 Articles of natural cork ex 4504 Agglomerated cork (with or without a binding substance) and articles of agglom ­ erated cork, excluding products falling within subheading 4504 90 10 No L 225/6 Official Journal of the European Communities 31 . 8 . 94 CN code Description of goods ex Chapter 48 Paper and paperboard ; articles of paper pulp, of paper or of paperboard, excluding products falling within subheadings 4804 41 10 and 4823 90 10 4903 00 00 Children's picture, drawing or colouring books 4905 10 00 Globes 4907 00 10 Postage, revenue and similar stamps  Other : 4907 00 99 Other 4908 Transfers (decalcomanias) 4909 00 Printed or illustrated postcards ; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trim ­ mings 4910 00 00 Calendars or any kind, printed, including calendar blocks ex 4911 Other printed matter, including printed pictures and photographs, excluding products falling within subheading 4911 91 10 ex Chapter 65 Headgear and parts thereof, excluding products falling within subheadings 6502 00 00 and 6504 00 00 Chapter 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers ; articles of human hair Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials 7202 99 19 Ferro-phosphorus containing by weight 15% or more of phosphorus 7205 Granules and powders, of pig iron, spiegeleisen, iron or steel Semi-finished products of iron or of non-alloy steel :  Containing by weight, less than 0,25 % of carbon :   Of rectangular (including square) cross-section , the width measuring less than twice the thickness : 7207 1 1 90 Forged   Other, of rectangular (other than square) cross-section : 7207 12 90 Forged   Other :    Of circular or polygonal cross-section : 7207 19 19 Forged 7207 19 90 Other  Containing by weight 0,25 % or more of carbon :   Of rectangular (including square) cross-section, the width of which measuring less than twice the thickness : 7207 20 19 Forged   Of circular or polygonal cross-section : 7207 20 59 Forged ex 7207 20 90 ' 90 (') Other Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot ­ rolled, not clad, plated or coated :  Other : 7208 90 90 Other Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, cold ­ rolled (cold-reduced), not clad, plated or coated :  Other : (') Taric code 31 . 8 . 94 Official Journal of the European Communities No L 225/7 CN code Description 7209 90 90 Other Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, clad, plated or coated :  Plated or coated with tin :   Of a thickness of 0,5 mm or more : 7210 11 90 Other   Of a thickness of less than 0,5 mm : 7210 12 90 Other  Plated or coated with lead, inducing terne-plate : 7210 20 90 Other  Electrolytically plated or coated with zinc :   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7210 31 90 Other   Other : 7210 39 90 Other  Otherwise plated or coated with zinc :   corrugated : 7210 41 90 Other   Other : 7210 49 90 Other  plated or coated with chromium oxides or with chromium and chromium oxides : 7210 50 90 Other  Plated or coated with aluminium : 7210 60 90 Other  Painted, varnished or coated with plastics : 7210 70 90 Other  Other : 7210 90 10   Silvered, gilded, platinum or enamelled :   Other : 7210 90 90 Other Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, not clad, plated of coated :  Not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimim yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :   Of a width not exceeding 500 mm :    containing by weight less than 0,25 % of carbon : 7211 30 31 'Electrical ' 7211 30 39 Other 7211 30 50    containing by weight 0,25 % or more but less than 0,6 % of carbon  Other, not further worked than cold-rolled (cold-reduced) :   containing by weight less than 0,25 % of carbon :    Of a width not exceeding 500 mm :     Other : No L 225/8 Official Journal of the European Communities 31 . 8 . 94 CN code Description 721 1 41 95 _____ 'Electrical' 7211 41 99 Other   Other :    Of a width not exceeding 500 mm 721 1 49 91     Containing by weight 0,25 % or more, but less than 0,6 % of carbon  Other   Of a width exceeding 500 mm : 7211 90 19 Other 7211 90 90   Of a width not exceeding 500 mm : Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated :  Plated or coated with tin :   Other :    Of a width exceeding 500 mm : 7212 10 93 Other 7212 10 99    Of a width not exceeding 500 mm  Electrolytically plated or coated with zinc :   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Of a width exceeding 500 mm 7212 21 19 Other   Other : 7212 21 90    Of a width not exceeding 500 mm   Other :    Of a width exceeding 500 mm : 7212 29 19 Other 7212 29 90    Of a width not exceeding 500 mm  Otherwise plated or coated with zinc :   Of a width exceeding 500 mm 7212 30 19 Other 7212 30 90 Of a width not exceeding 500 mm  Painted, varnished or coated with plastics :   Other :    Of a width exceeding 500 mm : 7212 40 93 Other    Of a width not exceeding 500 mm : 7212 40 95     Plated or coated with chromium oxides or with chromium and chro ­ mium oxides, varnished 7212 40 98 Other  Otherwise plated or coated :   Of a width exceeding 500 mm : 7212 50 10    Silvered, gilded, platinum-plated, or enamelled    Lead-coated : 7212 50 39 Other    Other : 31 . 8 . 94 Official Journal of the European Communities No L 225/9 CN code Description 7212 50 59 Other   Of a width not exceeding 500 mm : 7212 50 71    Tinned and printed 7212 50 73    Plated or coated with chromium oxides or with chromium and chromium oxides 7212 50 75    Plated or coated with copper 7212 50 85 Lead-coated 7212 50 91    Plated or coated with chromium or nickel    Plated or coated with aluminium : 7212 50 93     Plated or coated with aluminium-zinc alloys 7212 50 97 Other 7212 50 98 Other  Clad :   Of a width exceeding 500 mm : 7212 60 19 Other   Of width not exceeding 500 mm :    Not further worked than surface-treated : 7212 60 93 Other 7212 60 99 Other Other bars and rods of iron or non-alloy steel , not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling : 7214 10 00  Forged Other bars and rods of iron or non-alloy steel : 7215 20  Other, not further worked than cold-formed or cold-finished, containing by weight less than 0,25 % of carbon 7215 30 00  Other, not further worked than cold-formed or cold-finished, containing by weight 0,25 % or more but less than 0,6 % of carbon  Other : 7215 90 90 Other Wire of iron or non-alloy steel :  containing, by weight 0,6 % or more of carbon : 7217 31 00   Not plated or coated, whether or not polished 7217 32 00   Plated or coated with zinc 7217 33 00   Plated or coated with other base metals 7217 39 00 Other Flat-rolled products of stainless steel , of a which less than 600 mm :  Other :   Of a width not exceeding 500mm :    Not further worked than surface-treated, including cladding : 7220 90 39 Other 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam) ; super-heated water boilers 8403 Central heatine boilers other than those of heading No 8402 No L 225/10 Official Journal of the European Communities 31 . 8 . 94 CN code Description 8404 Auxiliary plant for use with boilers of heading No 8402 or 8403 (for example, economizers , super-heaters, soot removers, gas recoverers) ; condensers for steam or other vapour power units 8405 Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers ex 8412 Other engines and motors, excluding products falling within subheadings 8412 10 10, 8412 21 10, 8412 29 10, 8412 31 10, 8412 39 10, 8412 80 91 and 8412 90 10 ex 8413 Pumps for liquids, whether or not fitted with a measuring device ; liquid elevators, excluding products falling within subheadings 8413 19 10, 8413 20 10, 8413 30 10, 8413 50 10, 8413 60 10, 8413 70 10, 8413 81 10 and 8413 91 10 ex 8414 51 Table, floor, wall , window, ceiling or roof fans, with a self-contained electric motor ex 8414 59 of an output not exceeding 125 W, excluding products falling within subheading 8414 51 10 and 8414 59 10 8414 60 00 Hoods having a maximum horizontal side not exceeding 120 cm ex 8414 90 Parts , excluding products falling within subheading 8414 90 10 ex 8415 Air-conditioning machines, comprising a motor-driven fan and elements for chan ­ ging the temperature and humidity, including those machines in which the humi ­ dity cannot be separately regulated, excluding products falling within subheadings 8415 81 10, 8415 82 10, 8415 83 10 and 8415 90 10 8416 Furnace burners for liquid fuel, for pulverized solid fuel or for gas ; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric ex 8419 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurizing, steaming, drying, evaporating, vaporizing, condensing or cooling, other than machinery and plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electric , excluding products falling within subheadings 8419 50 10, 8419 81 10 and 8419 90 10 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor 8421 11 00 Cream separators 8421 1 2 00 Clothes-dryers ex 8421 21 Filtering or purifying machinery and appartus for liquids , excluding products ex 8421 23 falling within subheadings 8421 21 10, 8421 23 10 and 8421 29 10 ex 8421 29 ex 8421 31 Filtering or purifying machinery and appartus for gases, excluding products falling ex 8421 39 within subheadings 8421 31 10 and 8421 39 10 8421 91 00 Parts 8421 99 00 8422 Dish-washing machines ; machinery for cleaning or drying bottles or other contai ­ ners ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages 8423 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), inclu ­ ding weight-operated counting or checking machines ; weighing machines weights of all kinds ex 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders ; fire extingushers, whether or not charged ; spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines, excluding products falling within subheading 8424 10 10 31 . 8 . 94 Official Journal of the European Communities No L 225/11 CN code Description ex 8425 Pulley tackle and hoists other than skip hoists ; winches and capstans ; jacks, exclu ­ ding products falling within subheadings 8425 11 10, 8425 19 10, 8425 31 10, 8425 39 10, 8425 42 10 and 8425 49 10 ex 8426 Ships ' derricks ; cranes, including cable cranes ; mobile lifting frames, staddle carriers and work trucks fitted with a crane, excluding products falling within subheading 8426 99 10 ex 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escala ­ tors, conveyors, teleferics), excluding products falling within subheadings 8428 10 10, 8428 20 10, 8428 33 10, 8428 39 10 and 8428 90 10 8429 Self-propelled bulldozers, angledozers, graders , levellers, scrapers, mechanical shovels, excavators, shovel-loaders, tamping machines and road-rollers 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth , minerals or ores ; pile-drivers and pile-ex ­ tractors ; snow-ploughs and snow-blowers 8431 Parts suitable for use solely or principally with the machinery of heading Nos 8425 to 8430 8432 Agricultural , horticultural or forestry machinery for soil preparation or cultivation ; lawn or sports-ground rollers 8433 Harvesting or threshing machinery, including straw or fodder balers ; grass or hay mowers ; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading No 8437 8434 Milking machines and dairy machinery 8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8436 Other agricultural, horticultural, forestry, poultry-keeping or bee-keeping machi ­ nery, including germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders 8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegeta ­ bles ; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery 8438 Machinery, not specified or included elsewhere in this chapter, for the indusrtial preparation or manufacture of food or drink, other than machinery for the extrac ­ tion or preparation of animal or fixed vegetable fats or oils 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard 8440 Book-binding machinery, including book-sewing machines 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds 8442 Machinery, appartus and equipment (other than the machine-tools of heading Nos 8456 to 8465), for type-founding, type-setting, for preparing or making printing blocks, plates, cylinders or other printing components ; printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) 8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials No L 225/12 Official Journal of the European Communities 31 . 8 . 94 CN code Description 8445 Machines for preparing textile fibres ; spinning, doubling or twisting machines and other machinery for producing textile yarns ; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading No 8446 or 8447 8446 Weaving machines (looms) 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting 8448 Auxiliary machinery for use with machines of heading No 8444, 8445, 8446 or 8447 (for example, dobbies, Jacquards, automatic stop motions, shuttle changing mechanisms) ; parts and accessories suitable for use solely or principally with the machines of this heading or of heading No 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles) 8449 Machinery for the manufacture or finishing of felt or non-wovens in the piece or in shapes, including machinery for making felt hats ; blocks for making hats 8453 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines 8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries 8464 Machine-tools for working stone, ceramics , concrete, asbestos-cement or like ­ mineral materials or for cold-working glass 8465 Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8466 Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special attachments for machine-tools ; tool holders for any type of tool for working in the hand ex 8471 Automatic data-processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included, excluding products falling within subheadings 8471 10 10, 8471 20 10, 8471 91 10, 8471 92 10 and 8471 93 10 ex 8473 Parts and accessories (other than covers , carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472, excluding products falling within subheading 8473 10 8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form ; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand 8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes ; machines for manufacturing or hot-working glass or glassware 8476 Automatic goods-vending machines (for example, postage-stamp, cigarette, food or beverage machines), including money-changing machines 31 . 8 . 94 Official Journal of the European Communities No L 225/13 CN code Description 8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter 8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter ex 8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter, excluding products falling within subheadings 8479 89 10 and 8479 90 10 8480 Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics 8481 Taps, cocks, valves and similar appliances for pipes, boiler shells , tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal ; sets or assortments of gaskets and similar joints, dissi ­ milar in composition, put up in pouches, envelopes or similar packings 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter 8503 Parts and accessories suitable for use solely or principally with the machines of heading No 8501 or 8502 ex 8507 Electric accumulators, including separators therefor, whether or not rectangular (including square), excluding products falling within subheadings 8507 10 10, 8507 20 10, 8507 30 10, 8507 40 10, 8507 80 10 and 8507 90 10 8509 Electro-mechanical domestic appliances, with self-contained electric motor 8510 Shavers and hair clippers, with self-contained electric motor ex 8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils , sparking plugs and glow plugs, starter motors) ; generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines, excluding products falling within subheadings 8511 10 10, 8511 20 10, 8511 30 10, 8511 40 10, 8511 50 10 and 8511 80 10 8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic , electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus , whether or not capable of cutting ; electric machines and apparatus for hot spraying of metals or sintered metal carbides 8517 Electrical apparatus for line telephony or line telegraphy, including such apparatus for carrier-current line systems Magnetic tape recorders and other sound recording apparatus, whether or not incor ­ porating a sound reproducing device :  Other : ex 8520 90 90   Other, excluding cinematographic sound recorders ex 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 , excluding products falling within subheading 8522 90 10 No L 225/14 Official Journal of the European Communities 31 . 8 . 94 CN code Description 8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways parking facilities, port installations or airfields (other than those of heading No 8608) 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp-holders, junction boxes), for a voltage not excee ­ ding 1 000 V 8538 Parts suitable for use solely or principally with the machinery of heading Nos 8535, 8536 or 8537 8539 Electric filament or discharge lamps, including sealed-beam lamp units and ultravi ­ olet or infra-red lamps ; arc-lamps ex 8543 Electrical machines and apparatus , having individual functions, not specified or included elsewhere in this chapter, excluding products falling within subheadings 8543 80 10 and 8543 90 10 ex 8544 Insulated (including enamelled or anodized) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheeted fibres, whether or not assembled with electric conductors or fitted with connectors, excluding products falling within subheading 8544 30 10 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal , of a kind used for electrical purposes Chapter 86 Railway or tramway locomotives , rolling-stock and parts thereof ; railway or tramway track fixtures and fittings and parts thereof ; mechanical (including elec ­ tro-mechanical) traffic signalling equipment of all kinds 8701 Tractors (other than tractors of heading No 8709) 8713 Invalid carriages, whether or not motorized or otherwise mechanically propelled ex Chapter 88 Aircraft, spacecraft, and parts thereof, excluding products falling within subhea ­ dings 8801 10 10, 8801 90 10, 8802 11 10, 8802 12 10, 880220 10, 880230 10, 8802 40 10, 8803 10 10, 8803 20 10, 8803 30 10, 8803 90 91 and 8805 20 10 9001 Optical fibres and optical fibre bundles ; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarizing material ; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material , unmounted, other than such elements of glass not optically worked 9003 Frames and mountings for spectacles, goggles or the like , and parts thereof 9004 Spectacles, goggles and the like, corrective, protective or other 9010 Apparatus and equipment for photographic (including cinematographic) laborato ­ ries (including apparatus for the projection of circuit patterns on sensitized semi ­ conductur materials), not specified or included elsewhere in this chapter ; negatos ­ copes ; projection screens 9017 Drawing, marking-out or mathematical calculating instruments (for example, draf ­ ting machines, pantographs, protractors, drawing sets, slide rules, disc calculators) ; instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter 9018 Instruments and appliances used in medical , surgical , dental or veterinary sciences , including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments 31 . 8 . 94 Official Journal of the European Communities No L 225/ 15 CN code Description 9019 Mecano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus ex 9020 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters, excluding products falling within subheading 9020 00 10 9021 Orthopaedic appliances, including crutches, surgical belts and trusses ; splints and other fracture appliances ; artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability 9022 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical , dental or veterinary uses, including radio ­ graphy or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like 9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses 9024 Machines and appliances for testing hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) ex 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barome ­ ters, hygrometers and psychrometers, recording or not, and any combination of these instruments, excluding products falling within subheadings 9025 11 10, 9025 19 10, 9025 20 10, 9025 80 10 and 9025 90 10 ex 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manome ­ ters, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032, excluding products falling within subheadings 9026 10 10 , 9026 20 10, 9026 80 10 and 9026 90 10 9027 Instruments and apparatus for physical or chemical analysis (for example, polarime ­ ters, refractometers, spectrometers, gas or smoke analysis apparatus) ; instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like ; instruments and apparatus for measuring or checking quanti ­ ties of heat, sound or light (including exposure meters) ; microtomes 9028 Gas, liquid or electricity supply or production meters, including calibrating meters thereof ex 9029 Revolution counters, production counters, taximeters, milometers, pedometers and the like ; speed indicators and tachometers, other than those of heading No 9014 or 9015 ; stroboscopes, excluding products falling within subheadings 9029 10 10, 9029 20 10 and 9029 90 10 ex 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measu ­ ring or checking electrical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations, excluding products falling within subheadings 9030 10 10, 9030 20 10, 9030 31 10, 9030 39 10, 9030 40 10, 9030 81 10, 9030 89 10 and 9030 90 10 ex 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter ; profile projectors, excluding products falling within subheadings 9031 80 10 and 9031 90 10 ex 9032 Automatic regulating or controlling instruments and apparatus, excluding products falling within subheadings 9032 10 10 , 9032 20 10, 9032 81 10, 9032 89 10 and 9032 90 10 No L 225/16 Official Journal of the European Communities 31 . 8 . 94 CN code Description 9402 Medical , surgical , dental or veterinary furniture (for example, operating tables, examination tables , hospital beds with mechanical fittings, dentists' chairs) ; barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements ; parts of the foregoing articles 9403 80 00 Furniture of other materials, including cane, osier, bamboo or similar materials 9406 00 Prefabricated buildings 9501 00 Wheeled toys designated to be ridden by children (for example, tricycles, scooters, pedal cars) ; dolls' carriages 9502 Dolls representing only human beings 9504 Articles for funfair ; table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment ex 9506 Articles and equipment for general physical exercise, gymnastics, athletics, other sports (including table-tennis) or outdoor games, not specified or included else ­ where in this chapter ; swimming pools and paddling pools, excluding products falling within subheadings 9506 69 10 and 9506 99 10 9507 Fishing rods, fish-hooks and other line fishing tackle ; fish landing nets, butterfly nets and similar nets ; decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites ex Chapter 96 Miscellaneous manufactured articles, excluding products falling within subheadings 9601 90, 9603 29, 9603 30, 9603 40 10 and 9603 90 91